Citation Nr: 1216307	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  10-17 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for psoriatic arthritis, to include as secondary to service-connected psoriasis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and ZC


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from June 1966 to January 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in May 2008 and January 2009 in St. Petersburg, Florida, which denied the claim.

The Board observes that the January 2009 rating decision denied the claim finding that the evidence received since the last prior denial was not new and material.  However, at that time the two decisions denying the claim in May 2008 were not yet final.  The Veteran submitted a VA medical record within one year of the May 2008 rating decisions which included psoriatic arthritis as a diagnosis on the problem list.  See VA medical record dated in April 2008.  During that year, he also submitted medical records dated in 1990 showing that he had complaints of joint pain and objective evidence of psoriatic nail changes.  This is considered new and material evidence which vitiates the finality of the May 2008 rating decisions pursuant to 38 C.F.R. § 3.156(b).  Moreover, the Veteran's Notice of Disagreement (NOD) was received by VA on May 21, 2008, within the one year period of the second May 2008 rating decision which the notification letter thereof reflects was sent on May 30, 2008.  

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge in February 2012.  A transcript of his hearing has been associated with the Veteran's VA claims folder.

For the reasons detailed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

As an additional matter, the Board notes that the Veteran reported at the February 2012 hearing that he had filed a claim of service connection for prostate cancer, to include as due to herbicide exposure, but that it had not yet been adjudicated.  However, a rating decision promulgated later in February 2012 reflects that service connection was established for prostate cancer, evaluated as 100 percent disabling, effective from October 13, 2011.  Therefore, that issue has been resolved.

The Board further notes that the record has also raised the issue of entitlement to an increased rating for the Veteran's service-connected psoriasis.  See the June 2009 statement of the Veteran.  However, the record does not reflect this claim has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


REMAND

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this case, and for the reasons stated below, the Board finds that further development is required in order to comply with the duty to assist.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In addition, a disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310.  The United States Court of Appeals for Veterans Claims (Court) has held that when aggravation of a veteran's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service-connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995). 

Initially, the Board observes that the Veteran's service treatment records contain no findings of arthritis, nor is there competent medical evidence of such a disability until years after service.  However, the Veteran essentially contends that his arthritis is secondary to his service-connected psoriasis, which was noted in the service treatment records.  The Board also notes that various medical records are on file which support his contentions in that there are multiple references to the claimed disability as "psoriatic arthritis."  For example, private medical records dated in February 1990 include an impression of psoriatic arthritis - progressive and chronic.  Additional private medical records dated in August 1990 noted, among other things, that he had had psoriasis since 1967, and that a significant minority of patients with psoriasis will develop psoriatic arthritis which could include involvement of peripheral joints as well as the spine, usually beginning in the sacroiliac joints and usually ascending the spine, although exceptions to this rule apply.  It was also noted that he had some rheumatic complaints that could suggest a systemic processes such as psoriatic arthritis.  Nevertheless, it was noted that evaluation at VA resulted in the opinion that the Veteran had no psoriatic arthritis at that time.  

The Board further notes that a March 2008 VA medical examination diagnosed right thumb basal joint arthritis and bilateral knee osteoarthritis.  Moreover, the examiner stated that the arthritis the Veteran had at that time had the picture of a more classic osteoarthritis rather than a psoriatic, or inflammatory arthritis.  It was noted that it affected two large joints in an asymmetric fashion in a typical osteoarthritis pattern.  The basal joints were also minimally involved and were not commonly seen in psoriatic arthritis.  Although the Veteran's VA claims folder was not available for review at the time of this examination, an April 2008 addendum noted that the medical record and claims folder had been made available and were reviewed, and that the opinion did not change after reviewing the medical records and claims folder.  The examiner stated that there were no psoriatic symptoms other than a rash; there was no redness/swelling/heat present around any of the joints in question; he did have some basal joint arthritis in the hands, but this had the classical osteoarthritis picture; the large joints were very uncommonly involved in psoriatic arthritis; and that these were also more typical of classical osteoarthritis.  Therefore, it was opined that the condition was less likely as not caused by or a result of the service-connected psoriasis.

Despite the foregoing, the Board notes that the VA examiner did not address the issue of secondary aggravation as mandated by Allen, supra.  The record also indicates that the Veteran's arthritis may affect joints other than his knees and right thumb.  Consequently, the Board must conclude that the March 2008 VA examination, to include its April 2008 addendum, is not adequate for resolution of this case.  

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, a new remand is required in order for a new examination that fully addresses the issue secondary service connection, to include secondary aggravation pursuant to Allen, supra.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Since the Board has determined that a new examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The Board further finds that any outstanding treatment records regarding the Veteran's claimed arthritis should be obtained while this case is on remand, including any additional workman's compensation records.  The evidence shows that the Veteran was in receipt of workman's compensation but it is unclear whether all records relevant to that determination have been associated with the claims folder.  In addition, as the Veteran receives medical care through VA, records dating from May 2008 should be associated with the claims folder.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should ask that the Veteran provide records or sufficient information identifying any medical records that have not already been obtained, including any additional workman's compensation records, such that the AMC/RO can attempt to obtain the records.  After securing any necessary release, the AMC/RO should obtain those records not on file.

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

2.  Associate with the record VA medical records pertaining to the Veteran that date from May 2008.

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the current nature and etiology of the Veteran's arthritis.  The claims folder should be made available to the examiner for review before the examination; the examiner must indicate that the claims folder was reviewed.

Following evaluation of the Veteran, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any arthritis found to be present is related to his active service.

The examiner should also express an opinion as to whether it is at least as likely as not that any arthritis found to be present is due to or caused by the service-connected psoriasis.  

Also, is it at least as likely as not that any arthritis found to be present is aggravated by the service-connected psoriasis.  By aggravation, the Board means an increase in the severity of the underlying disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's arthritis found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected psoriasis.

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided with resort to speculation.

4.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the April 2010 SOC, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

